UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7741


OCTAVIUS S. CLINE,

                      Petitioner – Appellant,

          v.

WARDEN OF FCI-WILLIAMSBURG,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:10-cv-02273-RBH)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Octavius S. Cline, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Octavius     S.     Cline,   a   federal    prisoner,   appeals     the

district    court’s      order    accepting     the     recommendation   of     the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.              We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons    stated   by    the    district     court.      Cline   v.   Warden    of

FCI-Williamsburg, No. 6:10-cv-02273-RBH (D.S.C. Oct. 20, 2010).

We   dispense   with     oral    argument     because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2